Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach a circuit comprising inter alia: a second DAC having an output coupled to the second input of a second comparator; a pulse counter having a first input coupled to the output of a first comparator, a second input coupled to the output of the second comparator, and an output; a processor having a plurality of inputs and a plurality of outputs; a first analog-to-digital converter (ADC) having an input coupled to a first node and an output coupled to a first of the plurality of inputs of the processor; and a second ADC having an input coupled to a second node and an output coupled to a second one of the plurality of inputs of the processor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim (US 2007/0124014) teaches a position encoder comprising: a first comparator having a first input coupled to a first node, a second input, and an output; a second comparator having a first input coupled to a second node, a second input, and an output; a first digital-to-analog converter (DAC) having an output coupled to the second input of the first comparator.












Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Lauture, whose telephone number is (571) 272-1805.  The examiner can normally be reached Monday to Friday between 9:30 am and 6:00 PM
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached at (571) 272-2105.  The fax number for the organization to which this application is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/JOSEPH J LAUTURE/Primary Examiner, Art Unit 2845